Morrill, C. J.
This was a suit on promissory notes. The-defense is that the consideration is Confederate money.
There were two trials, one in the county court and one in the district court; each resulted in favor of the party instituting suit.
The errors assigned aro, that the application for continuance was refused. The cause for continuance was that defendant desired the testimony of certain witnesses to prove that according to-the custom of the country, in Smith county, where the trial was had and where the notes were given, Confederate money was the only currency, and that a note given for dolhrs meant Confederate money.
It is a little singular, if the facts were as stated, that one particular person only, who had been subpoenaed and did not attend, was the only person in the county who did not know this general custom.
*512Whether the continuance was refused because of the apparent mistake of the party applying for the same, or because the witness if present would not be allowed to testify, if objected to, does not appear, and in fact makes no difference, as in either case the continuance was rightfully refused. Nothing but proof that such was the positive agreement of the parties, would be competent testimony to show that a contract apparently legal was made in violation of law, and hence void, so as to authorize a jury to find for the defendant.
The judgment is affirmed.
Affirmed.